DETAILED ACTION

The following is a non-final office action is response to communications received on 05/17/2022.  Claims 1-19, 21 & 22 are currently pending and addressed below.  Claims 20 & 23 are cancelled.  Claims 17-19, 21 & 22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 05/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first implant body" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2017/0249440).
Regarding Claim 1, Lang teaches a method of manufacturing an implant configured for application on one or more bones, the method comprising: 
providing a data set of at least a part of each of the one or more bones [0029]-[0030]; 
creating a model of the one or more bones on the basis of the data set [0068], [0069], [0073], [0078];
defining in the model a range of motion of the one or more bones within predetermined boundaries [0068]-[0069]; 
positioning a model of an implant with predetermined shape in the model of the one or more bones, wherein a first rotation point of the model implant is placed at a most probable position in the model of the one or more bones [0080]-[0086];
modifying the positioned model implant by removing parts of the model implant which overlap the model of the one or more bones [0080]-0086];
simulating movements of the model of the one or more bones with the modified model implant, wherein the simulated movements are encompassed by the defined range of motion of the one or more bones in the model [0086], [0019], [0122], [0135];
selecting parts of the model implant which during the simulation limit the simulated movements which cause the defined range of motion not to be reached [0105], [0110], [0111];
further modifying the model implant by removing the selected parts [0084]; and 2Appl. No. 16/301,778Docket No.: 1865.00046
Response Dated May 17, 2022Examiner: DUKERT, BRIAN AINSLEYReply to Restriction Requirement of April 18, 2022TC/A.U. 3774manufacturing the further modified model implant so that the implant is obtained [0011]-[0013].  
Regarding Claim 2, Lang teaches wherein the implant is configured for application in a joint comprising two or more bones, wherein the two or more bones are movably connected to each other [0107].
Regarding Claim 3, Lang teaches wherein the implant is configured for application on an acetabulum of a pelvis and to at least partially receive a femoral head, wherein the model of the one or more bones comprises a model of at least the acetabulum and a model of at least the femoral head [0107], wherein the method further comprises positioning the model of the femoral head in the model of the acetabulum with model implant, wherein a second rotation point of the model of the femoral head is placed at the most probable position in the model of the acetabulum with model implant [0119]-[0122].  
Regarding Claim 4, Lang teaches wherein the implant is configured for application on at least an upper side of the acetabulum and extends at least partially from the acetabulum, thereby forming an extension of the acetabulum [0107], [0119]-[0122].  
Regarding Claim 5, Lang teaches wherein the implant comprises a first and a second implant body, wherein the first implant body is configured 3Appl. No. 16/301,778Docket No.: 1865.00046Response Dated May 17, 2022Examiner: DUKERT, BRIAN AINSLEYReply to Restriction Requirement of April 18, 2022TC/A.U. 3774for application on the acetabulum and the second implant body is configured for application on, or as, the femoral head [0107], [0119], [0122].
Regarding Claim 6, Lang teaches wherein the steps of modifying, selecting and further modifying are only performed for the first implant body of the implant [0109]-[0111].  
Regarding Claim 7, Lang teaches wherein the method further comprises determining a coverage of the femoral head by the acetabulum with further modified model implant; and modifying the coverage of the femoral head by modifying the model implant when the determined coverage does not fall within predetermined boundaries [0113]-[0114].  
Regarding Claim 8, Lang teaches wherein the method further comprises designing fastening means of the implant to be fastened to the one or more bones; based on at least one of available space, an expected loading of the implant and suitability of parts of the one or more bones [0043], [0080].
Regarding Claim 12, Lang teaches wherein simulating movements of the model of the one or more bones with the modified model implant further comprises f simulating a loading of the model implant [0081]-[0082].  
Regarding Claim 13, Lang teaches wherein the implant is manufactured from a biofunctional material, wherein the biofunctional material5Appl. No. 16/301,778Docket No.: 1865.00046Response Dated May 17, 2022Examiner: DUKERT, BRIAN AINSLEYReply to Restriction Requirement of April 18, 2022TC/A.U. 3774 is manufactured from materials comprising at least one of titanium and magnesium and which are porous [0019]-[0028].
Regarding Claim 14, Lang teaches wherein the model of the one or more bones and the model implant are three-dimensional [0013], [0069].
Regarding Claim 15, Lang teaches wherein manufacturing of the implant is done by three-dimensional printing [0012].  
Regarding Claim 16, Lang teaches wherein all steps are performed using computer hardware and software [0138].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2017/0249440) as applied to claim 8 above, and further in view of Conway et al. (WO 2011/156504 A2).
Regarding Claim 9, as set forth supra, Lang discloses the invention substantially as claimed.  However, Lang does not disclose wherein the method further comprises:
creating a model of a fitting plate comprising a surface which is substantially equal to a surface of the further modified model implant facing the bone, wherein the surface of the further modified model implant facing the bone is adjacent to the model of the one or more bones; 4Appl. No. 16/301,778Docket No.: 1865.00046Response Dated May 17, 2022Examiner: DUKERT, BRIAN AINSLEYReply to Restriction Requirement of April 18, 2022TC/A.U. 3774
arranging perforations in the model fitting plate at predetermined positions on the fitting plate and in a predetermined direction, wherein some of the perforations are configured to make open connections through the cortex and to the underlying medullary cavity, and some are for receiving fastening means, and 
manufacturing the model fitting plate so that a fitting plate is obtained.  
Conway teaches an orthopedic implant in the same field of endeavor.  Said implant comprising a fitting plate (208) comprising a surface which is substantially equal to a surface of the bone, and 4Appl. No. 16/301,778Docket No.: 1865.00046Response Dated May 17, 2022Examiner: DUKERT, BRIAN AINSLEYReply to Restriction Requirement of April 18, 2022TC/A.U. 3774perforations in the fitting plate at predetermined positions and in a predetermined direction [0159]-[0161], wherein some of the perforations are capable of making open connections through the cortex and to the underlying medullary cavity, and some are for receiving fastening means [0159]-[0161].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fitting plate and fasteners of Conway in the manner, as taught by Lang as another means of enhancing the patient adapted system taught by Lang.  As Lang teaches that the joint system could be for a hip (i.e., femur/acetabulum), the application of that modelling/fabrication process to the joint system of Conway would provide a well-fitting patient-specific implant system.
Regarding Claim 10, the combination teaches wherein the perforations which serve to prepare for receiving the fastening means on the implant are substantially cylindrical and provided with a screw thread [0161].  
Regarding Claim 11, the combination teaches wherein the model fitting plate is configured to make perforations for realizing open connections through the cortex and to the underlying medullary cavity and is also configured to prepare for placing of fastening means on the implant for placing [0159]-[0161].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774